Citation Nr: 1603313	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-19 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence, the Board has determined that further development of the Veteran's service connection claim for bilateral hearing loss is needed.  

The Veteran contends that his currently diagnosed bilateral hearing loss is related to in-service noise exposure.  Specifically, the Veteran reports that his in-service duties included testing and repairing cannons, mini guns, and bomb racks; assembling and delivering munitions to the flight line; and delivering ammunition from a dump that was located about 200 yards from a mortar range.  The Veteran's DD-214 shows that his MOS was aviation ordnance munitionsman.  Thus, the evidence establishes that the Veteran had in-service noise exposure, as his descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of bilateral hearing loss.  However, the records do reveal some level of hearing loss in both ears at the time of the Veteran's entrance into service, and some hearing loss in both ears at the time of the Veteran's separation from service, although nothing rising to the level of a disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  

In an August 2008 VA examination with January 2009 addendum, the VA examiner provided an opinion that military noise exposure did not cause the Veteran's hearing loss.  However, the Board finds that the VA opinion is inadequate and does not provide a sufficient basis upon which to decide the claim.  Specifically, the VA examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure in the military because his hearing was normal at the time of separation with no significant shift from his hearing at enlistment testing.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Therefore, the Board finds the opinion is inadequate for VA purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because of the deficiencies of the VA opinion, there is no adequate medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss.  Thus, a new medical opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Thus, in order to satisfy VA's duty to assist, the Board finds remand is warranted to obtain an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, as it appears the Veteran receives continuous treatment through 
the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from May 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Then, provide the Veteran an examination to determine the nature and etiology of his hearing loss.  All necessary tests should be conducted.  The claims file must be provided to the examiner in conjunction with the examination.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, previous VA examination report with addendum, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure, in-service symptoms, and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss began in service, was caused by service, or is otherwise related to service, to include the established in-service noise exposure.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion. 
Additionally, the examiner should address the in-service audiological examinations, particularly the January 1975 entrance examination and the May 1986 separation examination, which show at least some degree of hearing loss as well as some threshold shifts.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

